781 N.W.2d 831 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Ryan CARLSON, Defendant-Appellant.
Docket No. 140634. COA No. 287420.
Supreme Court of Michigan.
May 25, 2010.

Order
On order of the Court, the application for leave to appeal the November 5, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by this Court on March 31, 2010 in People v. Carlson, 485 Mich. 1133, 779 N.W.2d 821.